Exhibit 10.1

 

SIXTH AMENDMENT TO FIFTH AMENDED

AND RESTATED LOAN AGREEMENT

 

This Sixth Amendment to Fifth Amended and Restated Loan Agreement, dated as of
June 17, 2005, by and among The J. Jill Group, Inc., a Delaware corporation
(“BORROWER”) on the one hand, and Citizens Bank of Massachusetts, HSBC Bank USA,
National Association, and TD Banknorth, N.A., formerly known as Banknorth, N.A.
(collectively, “LENDERS”) and Citizens Bank of Massachusetts as agent (“AGENT”)
for the LENDERS, on the other hand.

 

WITNESSETH:

 

WHEREAS, BORROWER, LENDERS and AGENT are parties to that certain Fifth Amended
and Restated Loan Agreement dated as of June 29, 2001, as amended by First
Amendment thereto dated as of August 28, 2001; by Second Amendment thereto dated
as of July 25, 2002; by Third Amendment thereto dated as of June 26, 2003; by
Fourth Amendment thereto dated as of September 30, 2004; and by Fifth Amendment
thereto dated December 27, 2004 (collectively, the “LOAN AGREEMENT”); and

 

WHEREAS, BORROWER, LENDERS and AGENT wish to amend the LOAN AGREEMENT as more
particularly hereafter set forth.  Capitalized terms used herein without
definition shall have the meanings ascribed to them in the LOAN AGREEMENT.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereby agree that the LOAN AGREEMENT is hereby amended as
follows:

 

Section 9.13 of the LOAN AGREEMENT is hereby deleted in its entirety and the
following is substituted therefor:

 

“Section 9.13  The BORROWER and its SPECIAL SUBSIDIARIES on a consolidated basis
will not permit DEBT SERVICE COVERAGE to be less than the following ratios for
the following periods: (i) as of June 25, 2005 for the twelve (12) month period
ending on or about June 25, 2005: 1.35 to 1; as of September 24, 2005 for the
twelve (12) month period ending on or about September 24, 2005: 1.35 to 1; as of
December 31, 2005 for the twelve (12) month period ending on or about December
31, 2005, and as of each fiscal quarter thereafter for the twelve (12) month
period ending on each such fiscal quarter thereafter: 1.50 to 1.”

 

Except as hereby amended, the LOAN AGREEMENT is hereby ratified, confirmed and
republished.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals as of the
date first above written.

 

CITIZENS BANK OF MASSACHUSETTS

 

THE J. JILL GROUP, INC.

 

 

 

By:

/s/ Lori B. Leeth

 

By:

  /s/ Linda L. Trudel

 

Lori B. Leeth, Senior Vice President

 

Name:

  Linda L. Trudel

 

 

Title:

VP / Corporate Controller

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

TD BANKNORTH, N.A., formerly known as

 

 

BANKNORTH, N.A.

 

 

 

 

By:

/s/ KerryAnne O’Callaghan

 

By:

/s/ Linda A. Moulton

 

KerryAnne O’Callaghan, Asst. Vice President

 

 

Linda A. Moulton, Senior Vice President

 

 

 

 

 

2

--------------------------------------------------------------------------------